Citation Nr: 1513936	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  11-06 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for gout of the right elbow.

3.  Entitlement to service connection for gout of the left hip.

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1958 to August 1978.  He served in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Winston-Salem, North Carolina.

In December 2014, the Veteran testified via videoconference in a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

Evidence has been received subsequent to the final consideration of the claim by the RO and the Veteran waived RO consideration of that evidence in December 2014.  The Board may consider the appeal.  See 38 C.F.R. § 20.1304(c) (2014).

The issues of entitlement to aid and attendance for a homebound dependent and entitlement to service connection for prostate cancer have been raised by the record in a February 2015 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  The Veteran's currently has gouty arthropathy involving his left shoulder and the Veteran's gout first manifested during his active service.

2.  The Veteran has had flare-ups of gout of the right elbow during the appeal period and the Veteran's gout first manifested during his active service.

3.  The Veteran has gouty arthropathy involving his hips and the Veteran's gout first manifested during his active service.

4.  The Veteran's current hypertension did not manifest in active service and is not otherwise etiologically related to his active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left shoulder disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307 (2014).

2.  The criteria for service connection for gout of the right elbow have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307 (2014).

3.  The criteria for service connection for gout of the left hip have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307 (2014).

4.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the December 2014 Board hearing, the undersigned Veterans Law Judge specifically addressed the legal criteria relevant to the Veteran's claims and asked questions as to symptomatology, medical treatment, and the existence of any private medical opinions that would help the Veteran's claim.  Moreover, neither the Veteran, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the instant case, notice was provided to the Veteran in April, June, and December of 2009 prior to the initial adjudication of his claims in March 2010.  The contents of the notice letter fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Board concludes that VA satisfied its duties to notify the Veteran.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated with the claims file the Veteran's available service records, private treatment records, and VA treatment records.  While the Veteran indicated that he received treatment from the Womack Army Medical Center many years ago and records of that treatment have not been associated with the file, the VA made numerous attempts to obtain those records.  Unfortunately, VA has exhausted all available avenues to locate the records and the information developed indicates that any further efforts to obtain those records would be futile.  See December 2009 Formal Finding of Unavailability (documenting VA's efforts to obtain the records and the responses received).  In December 2009, the RO notified the Veteran of VA's efforts to locate the records and its inability to obtain them.  38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. § 3.159(e)(1); Dixon v. Derwinski, 3 Vet. App. 261, 264 (1992).  

The Board notes that the information received indicates that the records are from 1996 rather than from 1974 to1996 as alleged by the Veteran.  See December 2009 Formal Finding of Unavailability.  In addition, it is not clear that VA was unable to locate any records which actually existed.  In any case, the Board will apply the heightened duties as if there are missing service treatment records from 1974 to 1978.  See, e.g., Washington v. Nicholson, 19 Vet. App. 362, 370-72 (2005) (describing heightened duties to assist, to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule where service records are missing through no fault of the veteran's).  

The Veteran has not identified any other relevant evidence aside from those that already in associated with the claims file.  VA has satisfied its duty to assist in obtaining relevant evidence.

VA also satisfied its duty to obtain a medical examination.  VA provided the Veteran with multiple examinations, including a February 2010 examination directly addressing the left shoulder disability and a July 2010 examination addressing gout of the left hip and the right elbow.  Because the Board will grant the left shoulder, hip and right elbow claims, any inadequacy in the examinations with respect to those disabilities cannot be prejudicial.

The Veteran has not been afforded a VA examination with respect to his hypertension.  However, VA is not required to provide an examination in every case.  Rather, several elements must be present before the VA's duty to provide an examination is triggered.  38 U.S.C. § 5103A(d).  Treatment records from his private physician, such as a June 2014 treatment note, indicate that the Veteran has been diagnosed with and is being treated for hypertension.  A current disability has been established.  

The determinative element with respect to an entitlement to an examination to determine the etiology of the Veteran's hypertension is whether "the evidence of record before the Secretary... indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service."  38 U.C.S. § 5103A(d)(2); McLendon v. Nicholson, 20 Vet. App. 79, 85-86 (2006).

A discussion of the medical record is necessary to make this determination.

The Veteran alleges that he was diagnosed with hypertension while in the active service.  See December 2014 Hearing Tr. at pp. 10-13.  The Veteran's service treatment records do not, however, contain any diagnosis of hypertension and are otherwise silent for any indication that he had hypertension during his active service.  For example, his August 1978 discharge examination contains no mention of diagnosis of or treatment for hypertension and documents blood pressure of 130/76 (sys./dias.).

In addition, post-discharge treatment records indicate that he was not treated for or diagnosed with hypertension until many years after his active service.  See, e.g., January 2000 Progress Note (documenting blood pressure of 144/76 and no indication of a diagnosis of or treatment for hypertension); July 2000 Progress Note (documenting blood pressure of 110/80 and weight of 212 pounds); August 2000 Progress Note (blood pressure 140/80); September 2000 Progress Note (documenting blood pressure of 150/87 and weight of 290 pounds); March 2001 Progress Note (documenting blood pressure of 126/76 and failing to indicate any history of, diagnosis of or treatment for hypertension); April 2001 Progress Note (indicating past medical history of hypertension and need for follow-up with respect to hypertension; blood pressure - 132/80); February 2002 Progress Notes (diagnosing hypertension based on blood pressures of 170/105 and 180/84; starting medication to control blood pressure).  While the Veteran asserted at the December 2014 that he had experienced a continuity of symptoms and treatment for hypertension post-discharge, the available post-discharge medical records indicate that the Veteran went for years without a diagnosis of or treatment for hypertension.  At a minimum, this delay in diagnosis and treatment does not indicate any association between the Veteran's active service and his current hypertension.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that the Board is entitled to consider a delay in seeking treatment and reporting symptoms).  

The record contains no opinions or other evidence suggesting that the Veteran's exposure to herbicide agents is etiologically linked to his current hypertension.  The Board notes that hypertension is not presumptively associated with herbicide exposure.  See 38 C.F.R. § 3.309(e).  The Board recognizes that the lack of presumptive service connection does not preclude direct service connection.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis); Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  However, there is no evidence suggesting a link between his current hypertension and his active service other than the Veteran's statement, contradicted by contemporaneous medical records, that he was diagnosed with hypertension during his active service and was treated for it for many years after his active service.  See December 2014 Board Hearing Tr. at pp. 10-14.

In short, the medical evidence contains no opinion linking the Veteran's current disability to his in-service injury, there is no documentation of post-service symptoms for over 20 years after his discharge, and the only suggestion of a link comes from the lay Veteran via generalized, conclusory allegations.

The Board recognizes that the McLendon standard does not require "competent medical evidence."  See Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 2010).  The absence of medical evidence, competent or otherwise, indicating an association is relevant, however.  Moreover, while the Veteran's lay statements are presumed competent evidence for purposes of the McLendon analysis, the Board finds that the Veteran's statements, including claims of in-service diagnosis, are contradicted by contemporaneous medical records.  See Waters, 601 F.3d at 1278 (noting service records contradicted Veteran's allegations in upholding Board's decision not to provide a medical examination).

For these reasons, the Board finds that the record does not indicate that the Veteran's current hypertension has a causal connection or is otherwise associated with his active military service.  The evidence is not in equipoise.  The standard set forth in 38 U.S.C. § 5103A(d)(2) has not been met and the Veteran is not entitled to a VA examination with respect to the claim on appeal.  See 38 U.S.C.A. § 5103(A)(d); see also Waters, 601 F.3d at 1277-79.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Merits of the Claims

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  Where, as here, there are missing service treatment records, the Board has a heightened duty to consider the benefit of the doubt.  Washington, 19 Vet. App. at 370-72.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Further, where the veteran asserts entitlement to service connection for a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  Hypertension and arthritis are listed as chronic diseases under 38 C.F.R. § 3.309(a), so the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology apply to those claims.  However, as already discussed, the greater weight of the evidence establishes that the Veteran did not have hypertension during his active service or within one year following his active service.  Moreover, the Veteran does not contend and the greater weight of the medical evidence is against finding that the Veteran had arthritis of the left shoulder during his active service or within one year following his active service.  Service connection on the basis of continuity of symptomatology or on a presumptive basis is not warranted.  

Gout is a form of arthritis and, so, may be service-connected on a presumptive basis via continuity of symptomatology or diagnosis during the presumptive period.  Dorland's Illustrated Medical Dictionary, 811 (31st ed. 2007) ("a group of disorders...manifested by...(2) recurrent acute inflammatory arthritis...").  The Veteran is already service-connected for gout affecting his right ankle, right knee, and bilateral wrists.  The applicability of this presumption to the left shoulder, hip, and right elbow claims will be discussed in connection with the merits analysis of each condition below.

The Veteran served on the ground in Vietnam, and may be presumed to have been exposed to herbicides.  38 C.F.R. § 3.307(a)(6)(iii).  Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be considered to have been incurred in service. 38 U.S.C.A § 1116(a)(1).  However, arthritis, gout, and hypertension are not among the diseases presumptively associated with herbicide exposure.  38 C.F.R. § 3.309(e) ("Note 2: For purposes of this section, the term ischemic heart disease does not include hypertension...").  Presumptive service connection based on exposure to herbicides is not warranted.

Where the evidence does not warrant presumptive service connection, a Veteran may still establish service connection with proof of direct causation.  See, e.g., Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

Left Shoulder

The Veteran alleges that he has a left shoulder disability that is etiologically related to his active service.  The evidence establishes that he has a current disability and there is documentation of in-service disease or injury, including a fall that resulted in a fracture to his right arm and episodes of gout that affected various joints.  See also August 1977 Progress Note (documenting a June 1977 in-service hospitalization subsequent to an off-duty fight with a final diagnosis including "1. Multiple contusions and abrasions of face, head and left shoulder").  The remaining element is a causal nexus between one or more of the in-service events or injuries and his current left shoulder disability.  Shedden, 381 F.3d at 1167.

As noted above, the Veteran is already service-connected for gout affecting his right ankle, right knee, and bilateral wrists.  A December 2014 opinion letter from the Veteran's treating physician indicates that his service-connected gout also affects his left shoulder, hip, and right elbow.

There is extensive documentation in the medical records that the Veteran has arthritis of the left shoulder, but the December 2014 opinion letter is the only medical evidence specifically linking his shoulder problems and his gout.  The February 2010 VA examiner who evaluated his shoulder condition diagnosed severe degenerative joint disease.  Unfortunately, at the time of that examination, there were no records from 2000 to 2008 documenting the condition of the Veteran's shoulder at that time.  Therefore, the VA examiner based his negative etiological opinion, in part, on the lack of complaints of shoulder problems or treatment for shoulder problems between 2000 and 2009.

The July 2010 VA examination is similarly based on inaccurate facts.  Most significantly, the examiner based her opinions regarding the left shoulder, the right elbow, and the hips, in significant part, on her erroneous belief that the 1967 diagnosis of gout predated the Veteran's active service.  Of course, the Veteran entered active duty in 1958 and served for over 20 years, continuously and including service in Vietnam, during which service he had numerous flare-ups of gout including in his shoulders and right arm.

Private treatment records now associated with the claims file establish that, throughout the period from 2000 to 2009, and throughout the remainder of the appeal period as well, the Veteran complained of and received treatment for left shoulder pain.  The diagnoses varied from gouty arthropathy to degenerative joint disease to osteoarthritis to tendonitis.  For instance, an April 2006 private treatment note documents diagnoses of hypertension and degenerative joint disease/osteoarthritis ("DJD/OA") of the left shoulder.  A February 2007 private treatment note documents left shoulder pain and tenderness.  The private treatment records continue to document complaints of shoulder pain, hypertension and gout throughout 2007 and into 2008.  A July 2008 private treatment note indicates complaints of shoulder pain and hip pain with a diagnosis of DJD. 

Thereafter, private treatment records from 2009 to 2010 document complaints of left shoulder pain and physical therapy for that and other conditions, including hip pain.  Private treatment records from 2011 through July 2014 indicate left shoulder pain since 2008 without any history of trauma and worsening since 2010.  The diagnoses included gouty arthropathy and unspecified disorders of bursae and tendons in the shoulder region.  The private rheumatologist who authored these more recent notes is the same physician who provided the December 2014 opinion letter.

The Board finds it unnecessary to engage in a detailed comparison of the available evidence in favor of finding an etiological connection to an event or injury in active service with the February 2010 and July 2010 VA examiners' negative opinions.  The negative opinions are based on an incomplete and inaccurate medical history, so has no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) ("An opinion based upon an inaccurate factual premise has no probative value."); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that a medical opinion obtains probative weight from "factually accurate, fully articulated, sound reasoning for the conclusion").  Ordinarily, this would require remand for an adequate examination.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).   However, there is sufficient evidence of a connection between the Veteran's current "gouty arthropathy" of the left shoulder and his active service to grant the claim.  Gilbert, 1 Vet.App. at 53-56 (instructing that VA must grant the claim where the evidence is in equipoise).

First, the Veteran's treating physician indicated in his December 2014 letter that the Veteran has gouty arthropathy which affects his left shoulder.  

Second, the Veteran has a long history of both gout and left shoulder pain, including complaints in service and after.  With respect to in-service bouts of gout affecting the shoulders, a July 1975 entry in his service treatment records indicates "acute shoulder pain now gone", but fails to indicate which shoulder or the cause of the pain.  From context, including the notation of his use of gout medication and his failure to return to the clinic until January 1976 with foot pain secondary to gout, it appears to have been a flare-up of gout.  The Veteran has indicated that the 1975 entry relates to his left shoulder.  See February 2010 VA Examination (documenting Veteran's allegations).  Post-service records establish attacks of gout affecting his shoulders, such as the April 2013 private treatment note documenting flares of gout in his right elbow and right shoulder.  

Third, and most importantly with respect to the causal nexus, the Veteran is service-connected for gout of various joints and, so, VA has already determined that his chronic gout is related to service.  The private physician's December 2014 opinion letter indicating the Veteran has gouty arthropathy of the left shoulder is sufficient to at least place the evidence of diagnosis and etiological connection in equipoise.

Because the evidence is in relative equipoise, the Board finds in favor of the Veteran on the determinative medical issues.  Gilbert, 1 Vet. App. at 53-56.  Accordingly, the Board will grant the Veteran's claim of entitlement to service connection for a left shoulder disability.

Right Elbow

The Veteran alleges that he has gout of the right elbow that is etiologically related to the gout he experienced in service.  As discussed, he is service-connected for gout of various joints based on in-service attacks of gout, so an in-service disease or injury is established.  The questions the Board must resolve are:  (1) whether the Veteran has or has had during the appeal period gout of the right elbow and (2) whether any such gout is related to his service.  Shedden, 381 F.3d at 1167.

Prior medical records establish treatment for flare-ups of gout in the Veteran's right elbow during the period on appeal.  For example, an April 2012 progress note by a private rheumatologist documents a gout flare-up in left hand and both elbows.  A February 2013 private rheumatologist's progress note indicates complaints of painful swelling of the left elbow, preceded by swelling of the right elbow.  The physician opined:  "I suspect that patient current arthritis symptoms are attributed to gout flare."  An April 2013 private treatment note documents a flare of gout in his right elbow and another flare involving his right shoulder.

For context, even during his active service, the Veteran's gout affected his right arm.  Specifically, he fractured his right arm in April 1967.  Service treatment records from June 1967 document an "attack of gout" in his right arm following surgery to repair the fracture.  Moreover, some of the earliest post-discharge treatment records in the claims file document right elbow pain due to gout.  See, e.g., February 2002 Private Progress Notes.

In short, the greater weight of the evidence establishes that the Veteran has a current disability of gout of the right elbow and that the gout is etiologically linked to the chronic gout he had in service.  The criteria for entitlement to service connection for gout of the right elbow have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307 (2014).

Gout of the Left Hip

Given the determinations made above, the Board will not belabor the analysis with respect to the Veteran's alleged gout of the hips.  The Board will note, again, that there was an in-service diagnosis of gout that, VA has already determined, is related to his current gout.  The determinative issue is whether the Veteran currently has gout of the left hip.

At the July 2010 VA examination, the examiner found no evidence of gout of the Veteran's left hip.  However, the Board places greater weight on the more recent, December 2014 opinion of the Veteran's treating physician that the Veteran's gouty arthropathy does affect his hip.  Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that the Board has responsibility to assign weight to the medical evidence).  As already noted above, the VA examiner's opinion was based on an inaccurate understanding of the Veteran's entire medical history.  Moreover, although the "treating physician rule" does not apply with respect to VA disability compensation claims, see White v. Principi, 243 F.3d 1378, 1381 (Fed. Cir. 2001), the Board finds that the ability of the private rheumatologist to observe the Veteran over frequent, successive visits for more than five years rather than at a single encounter provides some advantage in his evaluation of the totality of the evidence in the particular context of this case.

In any event, the VA system is "veteran-friendly" and "non-adversarial."  Evans v. Shinseki, 25 Vet. App. 7, 14 (2011).  Therefore, "when, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin...or any other point, such doubt will be resolved in favor of the claimant."  38 C.F.R. § 3.102.  Applying these standards to each factual, medical and legal issue, the Board finds that the evidence establishes that the Veteran currently has gout of the left hip and, moreover, that the current gout is related to the well-documented episodes of in-service gout.

Accordingly, the Board will grant the Veteran's claim of entitlement to service connection for gout of the left hip.

Hypertension

Finally, the Veteran claims entitlement to service connection for hypertension.  As discussed above, presumptive service connection is not warranted for hypertension because it is not a chronic disease listed under 38 C.F.R. § 3.309(a) and it is not a disease presumptively due to exposure to herbicide agents under 38 C.F.R. § 3.309(e).  Therefore, the only remaining avenue for service connection is so-called direct service connection.

In its discussion of the McLendon test above, the Board noted that the evidence establishes a current diagnosis of hypertension and an in-service event.  The remaining element is a causal nexus between the in-service event or injury and the current disability.  Shedden, 381 F.3d at 1167.

The Board has also already analyzed the available medical evidence regarding etiology in its McLendon analysis above.  In short, there is no competent medical evidence that even indicates an association between the Veteran's current hypertension and any in-service event.

The Veteran's own lay allegations are not sufficient to establish the association.  While the Veteran is competent to report (1) symptoms observable to a layperson (i.e. dizziness); (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, the Board need not find a lay Veteran competent to render opinions regarding etiology of a medically complex conditions nor need the Board give any probative weight to bald assertions by a lay Veteran regarding that subject.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  This Veteran, who lacks medical training, is not competent to opine on the etiology of his current hypertension, particularly where it was first diagnosed many years after service.  See, e.g., Jandreau, 492 F.3d at 1377.

In addition, the Veteran's testimony that he received treatment for hypertension during his active service and that he consulted a physician shortly after his service could not be verified.  See August 1978 Discharge Examination (recording blood pressure of 130/76 and otherwise failing to indicate any symptoms or diagnosis suggestive of hypertension).  The Board also notes there are no records indicating a diagnosis of or treatment for hypertension after the Veteran's discharge until, roughly, April 2001.  See, e.g., January 2000 Progress Note (documenting blood pressure of 144/76 and no indication of a diagnosis of or treatment for hypertension); July 2000 Progress Note (documenting blood pressure of 110/80 and weight of 212 pounds); August 2000 Progress Note (blood pressure 140/80); September 2000 Progress Note (documenting blood pressure of 150/87 and weight of 290 pounds); March 2001 Progress Note (documenting blood pressure of 126/76 and failing to indicate any history of, diagnosis of or treatment for hypertension).  While the lack of records does not, in and of itself, render lay testimony not credible, the combination of normal blood pressure at discharge, numerous post-service records in 1999 and 2000 that fail to indicate treatment for or diagnosis of hypertension, and an apparent initial diagnosis of hypertension in or around April 2001, renders the Veteran's testimony of prior diagnosis and treatment not credible.  See Buchanan v. Nicholson, 451 F. 3d 1331, 1335 (Fed. Cir. 2006); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (the silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder).  The Board finds that the Veteran was first diagnosed with hypertension over 20 years after his active service.  The Board finds that this delay constitutes some probative evidence against his claim.  See Maxson, 230 F.3d at 1333.

As already discussed, there are no medical opinions of record that even indicate an association, much less that support a finding that a causal nexus is at least as likely as not.  The greater weight of the evidence is against finding a causal nexus for purposes of direct service connection under the Shedden standard.

Because the greater weight of the evidence is against finding that any in-service disease or injury is etiologically related to the Veteran's current hypertension, entitlement to service connection for hypertension is denied.  Gilbert, 1 Vet. App. at 53-56.


ORDER

Entitlement to service connection for a left shoulder disability is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to service connection for gout of the right elbow is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to service connection for gout of the left hip is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to service connection for hypertension is denied.


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


